Citation Nr: 1528804	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-15 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss disability and if so whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to November 1957.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). (2014).


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing loss disability was denied in an August 2007 rating decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of records and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's current bilateral hearing loss disability originated during service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for the establishment of service connection for bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The Veteran was denied entitlement to service connection for bilateral hearing loss disability in an August 2007 rating decision based on the RO's determination that the evidence failed to show that the Veteran's hearing loss was due to his conceded in-service noise exposure.  The Veteran was informed of the decision and his appellate rights but did not appeal the decision or submit any pertinent evidence during the appeal period.

The evidence received after the expiration of the appeal period includes testimony provided by the Veteran and his spouse at the May 2015 hearing before the undersigned.  The Veteran's spouse testified that the Veteran sought treatment within one year after his discharge from service and was told by the treating doctor that his hearing loss was due to his military service.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.



Reopened Claim

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for bilateral hearing loss disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for bilateral hearing loss, which he contends originated in service.

The medical evidence confirms the Veteran currently has a bilateral hearing loss disability.  The central issue that must be resolved at this time is whether the Veteran's current disability originated during service or is otherwise related to service.  

Initially, the Board notes that the Veteran's service treatment records (STRs) are not available for the Board's review as they were deemed lost or destroyed by the National Personnel Records Center (NPRC) in February 2007 and again in December 2011.  The Veteran was notified and provided the opportunity to submit any records in his possession.  He has since responded that he does not have copies of his STRs.  In light of the absence of the STRs, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service treatment records are presumed destroyed).

Although the Veteran's STRs are unavailable for review, the evidence of record reveals the Veteran's military occupational specialty was Field Artilleryman.  The United States Army has acknowledged this occupational specialty has a high probability for exposure to hazardous noise.  In an examination request dated in July 2007, the RO conceded the Veteran was exposed to acoustic trauma sufficient to establish an in-service event. 

On VA examination in August 2007, the examiner stated he could not determine whether the Veteran's current bilateral sensorineural hearing loss was caused by his exposure to acoustic trauma in service, because "there is no evidence of auditory status in-service."  Nonetheless, the examiner did state the Veteran's current hearing loss is indeed "consistent with NIHL [noise induced hearing loss] and well beyond age norms." 

Notwithstanding the equivocal medical opinion provided by the VA examiner, the Veteran also obtained a medical opinion from his treating physician of over 30 years.  The Board observes this medical opinion has not been associated with the record; however, during the Veteran's May 2015 hearing, the Veteran's representative quoted the medical opinion, which is a now part of the transcript.  The Board finds a remand to obtain a copy of the medical opinion would constitute needless delay of this matter, especially given the Veteran's advanced age.  In pertinent part, the physician acknowledged the Veteran's duties in the Army.  The Board finds the Veteran's reports of his duties to be both plausible and credible.  The examiner specifically found the onset of the Veteran's hearing loss to be, "directly parallel and consistent with his active duty role in the United States Army."  

In addition, the Veteran has provided several lay statements from family and friends, who have universally stated the Veteran has been "hard of hearing," or otherwise experienced difficulty hearing since his discharge from active duty.  

Although STRs are unavailable to provide objective evidence of puretone threshold loss in service, and there is a medical opinion indicating it would be specious to relate the Veteran's current hearing loss to service, the Veteran has reported that he has had hearing loss since active duty.  The Veteran is certainly competent to report that he noticed diminished hearing in service and that it has continued ever since.  Additionally, the Veteran has provided a favorable medical opinion from his private physician, and VA has conceded in-service noise exposure.  Further, the Veteran has also provided credible lay statements, which corroborate his difficulty hearing since his discharge from active duty.  Finally, the Board notes the VA examiner conceded the Veteran's present hearing loss is consistent with noise-induced hearing loss, as it is beyond the hearing loss expected for someone of the Veteran's age.  In the Board's opinion, the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for bilateral hearing loss disability.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for bilateral hearing loss disability is granted.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


